ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                   )
                                               )
Advanced System Management                     )     ASBCA No. 61457
 Solutions JV, LLC                             )
                                               )
Under Contract No. N0042 l- l O-C-0043 et al. )

APPEARANCES FOR THE APPELLANT:                       Stephen J. McBrady, Esq.
                                                     Skye Mathieson, Esq.
                                                     Charles Baek, Esq.
                                                      Crowell & Moring LLP
                                                      Washington, DC

APPEARANCES FOR THE GOVERNMENT:                      Arthur M. Taylor, Esq.
                                                      DCMA Chief Trial Attorney
                                                     Samuel W. Morris, Esq.
                                                      Trial Attorney
                                                      Defense Contract Management Agency
                                                      Chantilly, VA

                                ORDER OF DISMISSAL

       The dispute has been settled. The appeal is dismissed with prejudice.

       Dated: July 1, 2019



                                                   Administrative Judge
                                                   Chairman
                                                   Armed Services Board
                                                   of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 61457, Appeal of Advanced System
Management Solutions JV, LLC, rendered in conformance with the Board's Charter.

      Dated:

                                                   PAULLA K. GATES-LEWIS
                                                   Recorder, Armed Services
                                                   Board of Contract Appeals